Citation Nr: 0029660	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  96-13 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a heart murmur, 
claimed as a heart disorder.

2.  Entitlement to compensation for residuals of aortic heart 
valve replacement surgery pursuant to 38 U.S.C.A. § 1151.  

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran, veteran's spouse, and J. S.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 25, 1964 to 
March 18, 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO), which denied entitlement 
to service connection for a heart condition, a total 
disability evaluation based on individual unemployability due 
to service-connected disability, and entitlement to 
compensation for residuals of aortic heart valve replacement 
surgery pursuant to 38 U.S.C.A. § 1151.  

The Board notes that in March 2000, the veteran requested 
entitlement to service connection for depression and post-
traumatic stress disorder, claimed as secondary to his aortic 
heart valve replacement surgery.  This matter is referred to 
the RO for appropriate action.

The issue of entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disability (TDIU) will be addressed in the remand portion of 
this decision.  

Finally, the Board notes that the veteran submitted 
additional evidence during his August 2000 hearing before a 
Member of the Board consisting of a private medical report of 
his current heart status.  The veteran also submitted a 
statement waiving RO consideration of this additional 
evidence.  Accordingly, the evidence has been considered by 
the Board in this decision.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  A heart murmur was detected on the veteran's physical 
examination for active duty dated on February 25, 1964.  

3.  The medical evidence of record does not demonstrate that 
the veteran's heart murmur, claimed as a heart disorder, 
underwent an increase in severity as a result of his period 
of active service, or that it was caused by any incident of 
active service.

4.  The veteran underwent aortic valve replacement surgery in 
November 1995 at a VA medical center.

5.  As a result of the November 1995 VA procedure, the 
veteran incurred additional disabilities of myocardial 
insufficiency, severe deconditioning, and right arm 
neuropathy, which were not intended to result from the 
medical treatment provided.  

6.  The additional disability was not the result of the 
veteran's own willful misconduct.



CONCLUSIONS OF LAW

1.  The veteran's preexisting heart murmur, claimed as a 
heart disorder, was not caused or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 1132, 1153, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303, 3.306 (1999).  

2.  The criteria for compensation benefits for residuals of 
aortic heart valve replacement surgery under the provisions 
of 38 U.S.C.A. § 1151 have been met.  38 U.S.C.A. §§ 1151, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.358 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that upon pre-induction 
examination dated February 6, 1964 reflects that the 
veteran's systems were clinically evaluated as normal.  A 
February 4, 1964 chest x-ray was noted as negative.  Clinical 
records note that on February 25, 1964, a physical 
examination for active duty was conducted and a heart murmur 
was detected.  A March 2, 1964 clinical record reflects a 
diagnosis of congenital heart disease, aortic stenosis and 
insufficiency.  It was noted that the veteran reported being 
told that he had a heart murmur at ten years of age, but his 
activities were not restricted.  On physical examination, 
auscultation revealed a harsh diamond shaped Grade II 
systolic murmur at the second intercostal space to the left 
of the sternum which radiated toward the apex and into the 
neck and clavicles.  There was also a decrescendo diastolic 
murmur at the left sternal border which was about Grade II 
over IV.  It was noted that cardiac series, x-rays, and 
electrocardiograms were within normal limits.  The condition 
was noted as existing prior to service and not aggravated by 
service on a March 11, 1964 medical board report.  

A March 11, 1964 statement signed by the veteran and 
contained within his service medical records states that on 
enlistment, he and his twin brother had a letter from their 
civilian physician stating that they would be able to 
complete recruit training.  The veteran also stated that the 
physician noted that his brother had a heart condition, but 
did not notice such in his case.  

Private treatment records dated from 1989 to 1995 reflect 
various assessments of acute bronchitis, acute sinusitis, 
infected cyst on back, right foot pain, pharyngitis, reflux 
esophagitis, and murmur of aortic stenosis.  December 1990 
records note a loud grade 4/6 systolic ejection murmur along 
the left sternal border radiating down to the apex.  An 
echocardiogram was noted as suggestive of bicuspid aortic 
valve, mild mitral subring calcification (not clinically 
significant), and mitral valve prolapse.  

Additional private treatment records dated from May 1995 to 
August 1995 reflect complaints of chest, neck, and back pain.  
July 1995 clinical records reflect asymptomatic aortic 
stenosis.  Relevant assessments of chest pain and anxiety 
were noted in August 1995.  It was noted the chest pain was 
most likely from preexisting aortic stenosis and coronary 
artery disease.  In regard to the anxiety, it was noted that 
the veteran felt stressed from his job.  Echocardiogram 
results were noted as showing severe aortic stenosis.

VA treatment records dated in August 1995 reflect the veteran 
was admitted with critical aortic stenosis for cardiac 
catheterization in anticipation of valve replacement.  

VA treatment records dated from September 1995 to December 
1995 reflect the veteran was admitted for an angiogram in 
September 1995.  At that time he was complaining of 
progressive chest pressure with increasing fatigue over the 
past few months.  An angiogram showed a 0.89 centimeter 
squared area for the aortic stenosis.  It was noted the 
veteran would be worked up for valve replacement.  A 
September 1995 transesophageal echocardiographic report noted 
mild left atrial enlargement, mild mitral regurgitation, 
severe aortic regurgitation, moderate aortic stenosis, and 
severe dilation of the aorta.  A spirometry report dated in 
September 1995 notes a conclusion of normal vital capacity 
with normal mechanics of ventilation.  A September 1995 right 
and left heart catheterization and coronary arteriography 
report notes that an August 1995 echocardiogram showed normal 
left ventricular function, an ejection fraction of 60 
percent, mild left ventricular hypertrophy, left ventricular 
enlargement, moderate aortic regurgitation, and severe aortic 
stenosis.  

October 1995 clinical records reflect an impression of a 
depressive disorder secondary to general medical condition 
and an insomnia disorder secondary to general medical 
condition and depression.  The veteran underwent aortic valve 
replacement in November 1995.  The hospital summary notes 
that pulmonary functioning tests prior to surgery showed 
premature ventricular contraction (PVC) of 5.38 and forced 
expiratory volume in one second (FEV1) of 3.97.  Subsequent 
November 1995 clinical records note an impression of an 
adjustment disorder with depression.  Complaints of chest 
pain, sternum pain, and fatigue were noted in December 1995.  

An October 1995 statement from J. C., a private physician, 
reflects that according to a personal conversation with J. 
L., a private physician, the veteran was treated by Dr. J. L. 
from 1969 to 1986 for an aortic valve disease on an annual 
basis.  He was prescribed "Nitro-Bid" three times a day and 
Inderal twice a day for hypertension.  It was noted he had 
not been seen since 1986 and records were no longer 
available.  

A December 1995 letter from a VA cardiologist states that the 
veteran had recently undergone an aortic valve replacement 
procedure with a mechanical heart valve for severe aortic 
stenosis.  It was anticipated that he would have a minimum 6-
month convalescence before being able to return to work.  

VA treatment records dated in January and February 1996 
reflect treatment for a hypertensive episode and continued 
care at a VA coagulation clinic.   

At his May 1996 RO hearing, the veteran testified that the 
statement in his service medical records regarding having 
been diagnosed with a heart murmur in fourth grade was 
untrue.  He testified that his twin brother made that 
statement because he wanted out of the service.  The veteran 
also stated that he signed papers accepting a medical 
discharge because his superior officer told him to sign it.  
The veteran testified that he did not have a heart condition 
of any kind when he entered the service.  (Transcript, pages 
1-3).  He reported having played football, baseball, and 
track all his life as well as swimming.  The veteran 
testified that about a year after his discharge from service 
he was treated for headaches and regular physicals.  He 
testified that he had never been hospitalized for any heart 
condition for 48 years, had any type of heart ailment, or 
heart disease.  He stated that he felt his twin brother's 
medical records and history had been confused with his and he 
was discharged from the service because of his brother's 
medical condition.  

A July 1996 handicap status report signed by a VA physician 
notes the veteran was status post aortic valve replacement 
with continuing non-cardiac chest pain and limited motion of 
the right arm.  Probable duration of incapacity was noted as 
until January 1, 1997.  It was also noted that the veteran's 
disability prevented him from working full-time at his 
regular job.  

VA treatment records dated from July 1996 to November 1996 
reflect continued coagulation treatment and complaints of 
non-cardiac chest pain, right shoulder pain, irritability, 
insomnia, decreased appetite, and a depressed mood.  

Upon VA examination of the heart dated in December 1996, the 
veteran complained of moderate fatigue and some dyspnea on 
exertion, but denied chest pains or palpitations.  Physical 
examination revealed valve clicks and no murmurs.  It was 
noted that an echocardiogram performed the previous day 
demonstrated near normal left ventricular systolic function 
with an ejection fraction of 50 percent, with segmental wall 
motion abnormalities interpreted as post aortic valve 
surgical septal motion.  The prosthetic valve functioned 
normally.  There was mild concentric left ventricular 
hypertrophy and mild left atrial enlargement.  

A March 1997 medical report shows a diagnosis of heart valve 
replacement with mild heart failure and severe 
deconditioning, and a rotator cuff tear.  Temporary 
disability was noted until January 1998.  It was also noted 
the veteran had continued to suffer cardiac symptoms after 
his valve replacement surgery.  

An October 1997 medical report shows a diagnosis of status 
post aortic valve replacement and aortic aneurysm repair 
complicated by myocardial insufficiency and right arm 
neuropathy.  It was noted that due to the duration of 
residuals beyond the date of surgery, prognosis for 
significant improvement was poor.  It was also noted the 
veteran could perform no work and would be disabled through 
October 1998.  

Records from the Social Security Administration dated in 
January 1998 reflect the veteran was awarded disability 
benefits.

Upon VA examination of the heart dated in February 1998, the 
veteran was noted as having a two-year history of valvular 
heart disease.  The examiner noted that the operative report 
was not available, but according to the veteran and a note 
from an outside physician, the veteran's aortic valve 
replacement surgery in 1995 was long and complicated by 
significant blood loss.  He noted there also was apparently 
some damage to the inferior wall of the heart during the 
surgery because of the excessive bleeding.  The veteran 
reported being granted totally disability by the Social 
Security Administration.  The veteran's cardiovascular 
symptoms were noted as that of easy fatigability with 
occasional episodes of very atypical chest discomfort.  The 
veteran reported developing significant fatigue after walking 
for 20 to 30 minutes.  He was not limited by shortness of 
breath.  The examiner also noted the veteran had suffered 
tremendous psychological stress since the time of his surgery 
because of the resulting arm and shoulder disability.  

Physical examination revealed the heart had a regular rate 
and rhythm with loud prosthetic valve clicks.  There was 
considerable discomfort to any movement of the right arm at 
the shoulder joint, particularly laterally.  It was noted 
that a January 1998 echocardiogram demonstrated moderately 
decreased global left ventricular function with an ejection 
fraction of 45 percent.  There was no evidence of inferior 
wall motion abnormality.  The veteran did have asynchronous 
motion of the intraventricular septum, which the examiner 
opined was a phenomenon frequently seen after aortic valve 
surgery.  The prosthetic aortic valve was noted as 
functioning normally.  There was mild left ventricular 
hypertrophy and mild left atrial enlargement.  Diagnoses of 
status post aortic valve replacement for aortic stenosis in 
1995, apparently complicated by a significant blood loss and 
prolonged operative time; mild to moderate left ventricular 
dysfunction postoperatively; and significant disability of 
the right arm and shoulder.  The examiner opined that there 
was no evidence of segmental wall motion abnormalities.  

An August 1998 VA treatment record notes that he had 
significant post-operative morbidity, no energy, ongoing arm 
problems, and myocardial insufficiency.  The veteran was 
noted as totally disabled from October 1998 to October 1999.  
Prognosis for improvement was noted as poor.  

An August 1998 letter from an attorney representing the 
veteran in a separate matter reflects that the veteran was 
willing to accept a settlement offer in regard to an 
administrative tort claim.

A September 1998 voucher for payment document from the 
Department of the Treasury reflects the veteran as a payee in 
regard to a claim of negligent cardiac care resulting from 
care at a VA medical center in November 1995 and cardiac and 
orthopedic follow-up at a VA medical center thereafter.  

In a March 1999 supplemental statement of the case, the RO 
granted entitlement to compensation under 38 U.S.C.A. § 1151 
for a rotator cuff injury to the right arm as a result of 
heart surgery, evaluated as 20 percent disabling, effective 
July 31, 1996.  

A May 1999 statement from A. R., a private physician, states 
the veteran was treated by a member of his medical group from 
1965 to 1986 for a valve problem.  Dr. A. R. stated that the 
treating physician felt that the veteran's aortic valve 
disease was aggravated by his years in the service.  

A May 2000 private medical report signed by Dr. S. A. 
reflects a left ventricular enlargement, left atrial 
enlargement, depressed left ventricular ejection fraction of 
about 45 percent, and hypoxia by spirometry.  

At his August 2000 hearing before a member of the Board, the 
veteran testified that prior to his aortic valve surgery, he 
worked in a garage business part-time and in long haul heavy 
truck driving.  He stated he also participated in scuba 
diving, water skiing, and competitive weight lifting.  The 
veteran testified that his weakened heart valve was 
discovered during a driving physical, but he was basically 
not having any problems.  He stated that he was told the 
surgery was of a very simple and routine nature.  
(Transcript, pages 1-5).  He was told that he would not need 
any blood and the procedure would take about two hours.  The 
veteran testified that the surgery lasted about nine hours 
and he received 11 pints of blood, some of which was of a 
different blood type.  He reported experiencing fatigue and 
no strength immediately after surgery with no improvement.  
He was unable to work or do exercise of any kind.  The 
veteran testified that he was told he lost 30 to 40 percent 
of the function of his heart.  The veteran testified that he 
currently was unable to work or walk over a block and a half 
without getting tired.  He described his sex life as 
basically ruined.  The veteran stated that he recently sought 
a second opinion from a private medical hospital and was told 
that he had further problems with his heart in that the valve 
might not be working properly.  He had to return for further 
testing at a later date.  The veteran reported he was 
currently taking about a dozen medications.  (Transcript, 
pages 6-9).

The veteran's spouse testified that the veteran was very 
active prior to his surgery, but he could no longer do any of 
the activities he had enjoyed.  She stated that he tired 
easily, was irritable, and could not handle driving on the 
freeway.  She described him as an altogether different man.  
J. S., the veteran's attorney in his administrative tort 
claim, testified that the veteran probably had rheumatic 
heart disease as a child and consequently had a heart murmur 
and valve problem that was primarily mechanical in nature.  
She stated that the veteran's surgery lasted 8 to 9 hours 
instead of the 2 it should have taken and the attending 
surgeon had to be rushed back into the operating room because 
the residents had some problems.  She also testified that the 
veteran was kept on a pump for 95 minutes, which was 
significantly longer than he should have been.  The attorney 
testified that the veteran was given 11 pints of blood, two 
of which were the wrong blood type.  She stated that prior to 
the surgery, the veteran had a mechanical problem with his 
heart, but after the surgery his problem became a systemic 
one.  (Transcript, pages 9-13).  

In regard to his heart murmur, the veteran testified that he 
became aware of it after he joined the service.  He stated 
that his heart murmur condition was aggravated by his 
military service.  The veteran reported that he never took 
medicine of any sort until within a year after his discharge 
from service.  He also stated that he did not know he needed 
surgery until within a month before it occurred.  He stated 
that he worked up until that date.  (Transcript, pages 15-
20).

Analysis

I.  Service Connection for a Heart Disorder

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1131 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities will be presumed to 
be related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1131, 1153 (West 
1991); 38 C.F.R. § §  3.303, 3.306 (1999).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. §  
3.306(b).

Service connection may also be established by a continuity of 
symptomatology between a current disorder and service.  
38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  Lay observations of symptomatology are pertinent to 
the development of a claim of service connection if 
corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

Based upon his testimony at the August 2000 hearing before a 
Member of the Board, the veteran contends that his heart 
murmur, claimed as a heart condition, was aggravated by his 
military service.  The evidence of record reflects a 
diagnosis of congenital heart disease, aortic stenosis and 
insufficiency, during service.  A heart murmur was also noted 
in clinical records subsequent to his discharge from service.  
Additionally, Dr. A. R. stated that the veteran's treating 
physician from 1965 to 1986 felt that the veteran's aortic 
valve disease was aggravated by his years in military 
service.  

However, the Board can not conclude that entitlement to 
service connection for a heart murmur, claimed as a heart 
disorder, is warranted as the credible medical evidence of 
record does not demonstrate that the veteran's heart murmur 
was aggravated by his military service.  The veteran's heart 
murmur was not noted on his pre-induction examination dated 
February 6, 1964; but it was noted on his physical 
examination for active duty dated February 25, 1964.  
According to his service personnel records, the veteran's 
first day of active service was February 25, 1964.  Service 
medical records noted that cardiac series, x-rays, and 
electrocardiograms were all within normal limits.  The 
veteran's heart murmur condition was noted in a March 11, 
1964 medical board report as existing prior to service and 
not aggravated by service.  

The Board recognizes the October 1995 statement from Dr. J. 
L. reflecting that the veteran had been treated for aortic 
valve disease on an annual basis by a private physician from 
1965 to 1986.  However, specifics about the annual treatment, 
including any indication that his condition had worsened, 
were not provided.  The Board is also cognizant of the May 
1999 statement from Dr. A. R., which states that the veteran 
was treated for a valve problem by another physician in his 
group from 1965 to 1986 for a valve problem.  Once again, the 
specifics of any valve problem or heart disorder were not 
identified.  

Dr. A. R. did state that the treating physician felt the 
veteran's aortic valve disease was aggravated by his years in 
service.  However, the Board finds that statement to be 
lacking in credibility as the veteran's service personnel 
records reflect that he served on active duty for less than 
30 days, from February 25, 1964 to March 18, 1964.  At his 
May 1996 RO hearing, the veteran testified that about a year 
after his discharge from service, he was treated for 
headaches and regular physicals.  Finally, private treatment 
records dated from 1989 to 1995 note the veteran's heart 
murmur as asymptomatic and also note that he exercised for an 
extended period several times a week.  Those records are 
consistent with the veteran's hearing testimony in August 
2000 wherein he stated that he did not have any problems 
related to his heart murmur and the weakened valve was 
discovered during an employment physical.  

The Board notes that competent medical evidence suggesting 
that the veteran's heart murmur was caused by his active 
service has also not been presented.  The veteran did 
initially testify that he had no heart condition of any kind 
prior to his entry into service at his May 1996 RO hearing.  
However, the record is silent for any competent medical 
evidence of a causal nexus between the veteran's heart 
murmur, claimed as a heart disorder, and an incident of his 
active service.  Additionally, as previously noted, service 
medical records reflect a heart murmur was noted on a 
physical examination conducted on the veteran's first day of 
active duty.  

Thus, the credible medical evidence of record does not 
demonstrate that the veteran's heart murmur underwent an 
increase in severity during his military service.  Because 
aggravation has not been demonstrated, the Board does not 
need to address the question of whether or not an increase in 
severity of the preexisting heart disorder was due to the 
natural progress of the disease.  

II.  Entitlement to Compensation Pursuant to 38 U.S.C.A. 
§ 1151

Pursuant to 38 U.S.C.A. § 1151, where it is determined that 
there is additional disability resulting from a disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of training, hospitalization, 
examination, or medical or surgical treatment, compensation 
will be payable for such additional disability.  38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.

In determining that additional disability exists, two 
considerations govern.  First, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
subsequent physical condition resulting from the disease or 
injury, with each body part involved being considered 
separately.  For medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition that the specific medical or surgical treatment was 
designed to relieve.  Second, compensation will not be 
payable for the continuance or natural progress of disease or 
injuries for which the hospitalization was authorized.  See 
38 C.F.R. § 3.358(a).  

In determining whether the additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, examination, or medical or surgical 
treatment, three principles govern.  First, the additional 
disability must actually be the result of such disease or 
injury or an aggravation of an existing disease or injury and 
not merely coincidental therewith.  Second, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, examination, or medical or 
surgical treatment.  Third, compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  In particular, "necessary 
consequences" are those that are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  See 38 C.F.R. 
§ 3.385(b).

Prior to October 1, 1997, there was no requirement of fault 
in claims filed under 38 U.S.C.A. § 1151.  Subsequently, 
38 U.S.C.A. § 1151 was amended to include a requirement of 
fault.  See 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).  
Nevertheless, the Board concludes that the amendment to 
38 U.S.C.A. § 1151 does not apply in this case because the 
veteran filed his original claim for compensation under 
38 U.S.C.A. § 1151 in July 1996, prior to October 1, 1997.  
See VAOCGPREC No. 40-97 (December 31, 1997).  The Board finds 
that the claims of entitlement to compensation under 
38 U.S.C.A. § 1151 for a right arm rotator cuff injury and 
for heart complications were probably inextricably 
intertwined.   In addition, the regional office has 
consistently adjudicated this issue on a no-fault basis.   
Implicitly, the regional office has determined that the claim 
was filed before October 1, 1997.  It is not shown that this 
assessment was incorrect.  In this connection, the June 6, 
1997, letter from his then attorney represented a claim for 
benefits under 38 U.S.C.A. § 1151 for additional cardiac 
disability.

In the present case, the Board concludes that resolution of 
the benefit of the doubt requires an award of compensation 
pursuant to 38 U.S.C.A. § 1151 for residuals of aortic heart 
valve surgery.  The evidence shows that prior to his November 
1995 VA valve replacement surgery, an echocardiogram showed 
normal left ventricular function and an ejection fraction of 
60 percent.  The veteran and an attorney testified before a 
Member of the Board that the November 1995 valve replacement 
surgery lasted approximately 9 hours instead of the normal 2 
hours and the veteran received 11 pints of blood during the 
surgery, two of which were the incorrect blood type.  The 
attorney also testified that the veteran was kept on a pump 
for 95 minutes, which was significantly longer than he should 
have been.  

Subsequent medical reports reflect notations of heart valve 
replacement with mild heart failure, severe deconditioning, a 
rotator cuff injury, and myocardial insufficiency.  A VA 
examination of the heart dated in February 1998 reflects a 
diagnosis of status post aortic valve replacement for aortic 
stenosis in 1995, apparently complicated by a significant 
blood loss and prolonged operative time; mild to moderate 
left ventricular dysfunction postoperatively, and significant 
disability of the right arm and shoulder.  The examiner noted 
that he did not have the operative report to review and 
medical history was taken according to the veteran and a note 
from an outside physician.  A May 2000 private medical report 
reflects the veteran could not return to his original job 
because of left ventricular enlargement, left atrial 
enlargement, depressed left ventricular ejection fraction of 
45 percent, and hypoxia by spirometry.  Additionally, the 
record also reflects that an administrative tort claim filed 
by the veteran regarding the November 1995 VA surgery and 
follow-up care was settled in the veteran's favor.  

The evidence of record shows a deterioration in the veteran's 
physical condition after the November 1995 VA surgical 
procedure.  Prior to the procedure, the veteran was employed 
full-time and very active with an ejection fraction of 65 
percent.  Following the valve replacement procedure, the 
veteran suffered severe deconditioning, fatigue, myocardial 
insufficiency, and an ejection fraction of 45 percent.  There 
is no evidence of record to suggest that these complications 
were a continuance or natural progress of the heart valve 
condition.  The evidence shows it was initially expected that 
the veteran would return to work in six months.  Subsequent 
records show that the veteran was still unable to return to 
work in May 2000.  Finally, there is no evidence that the 
veteran's additional disabilities were merely coincidental 
with his surgery or a necessary consequence of the surgery.  
The evidence of record does not suggest any willful 
misconduct by the veteran related to aortic valve surgery.  

There is very little affirmative evidence which is adverse to 
the veteran.  The Board acknowledges that there are 
significant gaps in the evidence; however, considering the 
medical evidence in conjunction with the sworn testimony, the 
Board concludes that the evidence is so evenly balanced as to 
require resolution of any doubt in the veteran's favor.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

Entitlement to service connection for a heart murmur, claimed 
as a heart disorder, is denied.

Compensation benefits for the residuals of aortic heart valve 
replacement surgery pursuant to 38 U.S.C.A. § 1151 are 
granted.  



REMAND

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be rated as 60 percent or more and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  The regulation further provides that 
disabilities resulting from common etiology or affecting a 
single body system such as the cardiovascular-renal system, 
will be considered as one disability.  See 38 C.F.R. 
§ 4.16(a) (1999).

In light of the foregoing determination that compensation is 
warranted for residuals of aortic heart valve surgery 
pursuant to 38 U.S.C.A. § 1151, the issue of 
entitlement to TDIU benefits must be returned to the RO for 
the following development:

1.  The RO should implement the Board's 
foregoing determination that entitlement 
to compensation for residuals of aortic 
heart valve replacement surgery is 
warranted, including the assignment of an 
appropriate schedular evaluation based 
upon the medical evidence.  

2.  The RO should then readjudicate the 
issue of entitlement to TDIU benefits in 
accordance with the applicable law and 
regulations.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and afforded the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action is required of the veteran until he receives 
further notice.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 18 -


- 19 -


